     Case 2:20-cv-01048-WBS-DMC Document 25 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE PAUL VIGIL, JR.,                           No. 2:20-CV-1048-WBS-DMC-P
12                       Petitioner,
13           v.                                         ORDER
14    JOE A. LIZARRAGA,
15                       Respondent.
16

17                  Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Pending before the Court are Petitioner’s motions (ECF

19   Nos. 18 and 19) seeking a ruling on his amended petition, filed on July 24, 2020. Petitioner’s

20   motions are premature because the Respondent has not yet been served with the amended petition

21   or filed a response thereto. Accordingly, Petitioner’s motions for a ruling (ECF No. 18 and 19)

22   are denied.

23                  IT IS SO ORDERED.

24   Dated: October 20, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
